Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-11 are presented for examination.
The amendments and remarks filed on 11/13/2020 have been received and entered. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner 
Claims 1-11 are is/are rejected under 35 U.S.C. 103 as being unpatentable over sen et al. (U.S. 2015/0182493) in view of Tamarkin et al. (US 2008/0069779) and further in view of Se et al. (US 20050228041).
Sen et al. ('493) teaches a method for the prevention or treatment of a skin disorder (method of treating the skin disorders such as a bum; paragraph [0062]; claim 1), comprising: administering to the subject an effective amount of a topical tocotrienol composition three times per week (administering to the subject an effective amount of a topical tocotrienol composition once daily, may be up to 2-6 weeks; paragraphs [0021], [0163]), wherein the topical tocotrienol composition comprises: at least one tocotrienol selected from the group consisting of: alpha-tocotrienol (paragraph [0022]); hetatocotrienol; gamma-tocotrienol (paragraph [0022]); and delta-tocotrienol (paragraph [0022]); and a pharmaceutically acceptable excipient (cream (pharmaceutically acceptable excipients); paragraph [0053], [0070]-[0079]); wherein the tocotrienol composition is administered at a dose of about 1 mg/cm2 to about 10 mg/cm2 (tocotrienol is administered topically, at a concentration of approximately 0.5 ml of 200 mg Tocovid Suprabio per cmA2; claim 14); and wherein the tocotrienol composition is administered in an amount sufficient to prevent or treat the skin disorder in the subject (tocotrienol composition is administered in an amount sufficient to prevent or treat the skin disorder in the subject; paragraphs [0031], [0062 Sen et al. further discloses wherein the tocotrienol composition further comprises alpha-tocopherol (composition comprises of tocotrienols and alpha tocopherol; claim 4).

Sen et al. also teaches wherein the tocotrienol composition comprises 17-34 percent alpha tocotrienol (15-30% percent alpha tocotrienol; claim 12), 2-4 percent beta-tocotrienol (16 mg of beta tocotrienol in 415 mg composition, accounting to 3.8% w/w; claim 24), 27-54 percent gamma-tocotrienol (30-50%), 

Sen et al.does not disclose wherein the tocotrienol composition further comprises an additional dermatological agent. Tamarkin discloses wherein the tocotrienol composition further comprises an additional dermatological agent (composition comprising tocotrienol and an anti-fungal agent; abstract; paragraphs [0402], [0422]). It would have been obvious to one of ordinary skill in the art at the time of invention to have modified the disclosure of sen et al., by including an antibiotic, as disclosed by Tamarkin, for providing the advantage of providing a stable formulation for preventing infections in the wound area being treated with the tocotrienol topical cream. Sen et al. ('041) teaches for inhibiting 12-lipoxygenase mediated cytotoxicity in a subject are provided, the methods comprising; administering to a subject who is at risk for the development of 12-lipoxygenase mediated cell damage biologically effective amount of tocotrienol (paragraph [0007]). Sen further discloses culture with tocotrienols is also useful for stem cells which are intended for use in neuronal applications (paragraph [0075]). The increase of stem cells in a subject is the expected property of using the same composition as the prior art applied to the skin. Furthermore, Sen et al. ('041) teaches the effect of tocotrienols on stem cell production.
Applicant’s arguments and remarks have been noted.  Applicant in his remarks argues that “While Sen ’493 discloses a method of preventing or treating bums and scar injury using tocotrienol compositions (see Title), the reference fails to disclose any improvements in numbers of skin stem cells using the disclosed method. Indeed, the references fails to mention stem cells at all”.  It is the examiner’s position that the administration of tocotrienol to the skin is expected to perform the same function as the claimed inventionin the absence of evidence to the contrary.  Furthermore, Sen (041) teaches the effect of tocotrienol on stem cell production.  Applicant in his remarks further argues that “While Sen ’041 discusses neuronal stem 
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZOHREH A FAY whose telephone number is (571)272-0573.  The examiner can normally be reached on Monday-Friday 9:30AM-6:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann Richter can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZOHREH A FAY/Primary Examiner, Art Unit 1617